The judgment of the trial court was entered on the 2nd day of October, 1934, and a motion for new trial was filed on the 4th day of October, 1934, and the order overruling said motion was entered on December 11, 1935, and the appeal is prosecuted to this court from the latter order, the petition in error being filed herein under date of April 1, 1936.
A motion to dismiss has been filed for the reason that the cause was tried upon an agreed statement of facts and the filing and determination of a motion for new trial was unauthorized and served no purpose to extend the time in which an appeal could be filed from the original judgment of the court dated the 2nd day of October, 1934.
The motion to dismiss must be sustained. See Showalter v. Hampton, 122 Okla. 192, 253 P. 105; City of Ada v. Carter,162 Okla. 23, 18 P.2d 1051; Setzer v. Moore, 164 Okla. 70,22 P.2d 998; Cannon v. Cannon, 173 Okla. 366, 40 P.2d 649.
The appeal is therefore dismissed.
McNEILL, C. J. and BUSBY, WELCH, PHELPS, CORN, and GIBSON, JJ., concur. OSBORN, V. C. J., and RILEY and BAYLESS, JJ., absent.